Name: Commission Regulation (EEC) No 2872/90 of 4 October 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 10 . 90 Official Journal of the European Communities No L 275/21 COMMISSION REGULATION (EEC) No 2872/90 of 4 October 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2496/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 5 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . (2) OJ No L 280, 29. 9 . 1989, p. 2. O OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 236, 31 . 8 . 1990, p. 8 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1988, p. 11 . f) OJ No L 268, 29. 9. 1990, p. 76 . (8) OJ No L 266, 28. 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. (10) OJ No L 183, 3 . 7. 1987, p. 18 . No L 275/22 Official Journal of the European Communities 5 . 10 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 20,135 47,14 53,11 972,26 158,10 179,81 17,596 15,406 35 270 4 187,57 0,00 0,00 0,00 5 574,56 0,000 0,000 19,770 46,28 52,15 954,63 155,23 176,55 17,277 15,108 34 631 4 084,26 0,00 0,00 0,00 5 497,34 0,000 0,000 19,848 46,47 52,36 958,40 155,84 177,24 17,345 15,138 34 767 4 066,38 0,00 0,00 0,00 5 510,46 0,000 26,856 19,886 46,56 52,46 960,23 156,14 177,58 17,378 15,127 34 834 4 050,04 0,00 0,00 5 503,83 5 503,83 0,000 26,616 19,646 45,99 51,82 948,65 154,26 175,44 17,169 14,927 34 413 3 988,43 0,00 0,00 5 452,21 5 452,21 0,000 26,895 19,925 46,77 52,71 963,76 156,45 177,93 17,412 15,050 34 902 3 965,16 0,00 0,00 5 467,82 5 467,82 5. 10. 90 Official Journal of the European Communities No L 275/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 1,030 22,635 52,99 59,71 1 092,98 177,73 202,13 19,781 17,355 39 649 4 730,93 0,00 146,94 213,11 6 091,81 0,000 1,030 22,270 52,14 58,74 1 075,35 174.86 198.87 19,462 17,057 39 010 4 627,61 0,00 94,17 213,11 6 014,60 0,000 1,030 22,348 52,32 58,95 1 079,12 175,47 199,57 19,530 17,087 39 146 4 609,74 0,00 101,38 213,11 6 027,72 0,196 29,356 22,386 52,41 59,05 1 080,95 175,77 199,91 19,563 17,076 39 213 4 593,40 99,92 99,92 6 021,08 6 021,08 0,000 29,116 22,146 51,85 58,42 1 069,36 173,89 197,77 19,353 16,876 38 792 4 531,79 65,24 65,24 5 969,47 5 969,47 0,235 29,395 22,425 52,62 59,30 1 084,48 176,08 200,26 19,597 16,999 39 281 4 508,52 83,02 83,02 5 985,07 5 985,07 No L 275/24 Official Journal of the European Communities 5. 10 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (l) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 8,600 0,000 26,107 61,12 68,87 1 260,63 204,99 233,14 22,815 20,039 45 731 5 470,58 1 314,91 4 624,56 0,00 8 076,12 7 899,61 4 597,12 7 899,61 8,600 0,000 26,003 60,88 68,59 1 255,61 204,17 232,21 22,724 19,949 45 549 5 426,24 1 314,91 4 610,62 0,00 8 053,01 7 876,99 4 581,54 7 876,99 8,600 0,000 25,899 60,63 68,32 1 250,58 203,35 231,28 22,633 19,829 45 367 5 362,77 1 314,91 4 591,92 0,00 8 027,20 7 851,75 4 561,21 7 851,75 28,497 37,522 25,282 59,19 66,69 1 220,79 198,51 225,77 22,094 19,286 44 286 5 188,76 4 422,21 4 494,39 7 706,37 7 878,57 7 706,37 28,749 37,776 25,536 59,78 67,36 1 233,06 200,50 228,04 22,316 19,484 44 731 5 243,30 4 460,93 4 533,37 7 758,78 7 932,15 7 758,78 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,058810 2,055600 2,052550 2,049500 2,049500 2,040980 Fl 2,321920 2,318160 2,314690 2,311150 2,311150 2,301220 Bfrs/Lfrs 42,407300 42,363200 42,303300 42,243600 42,243600 42,094400 FF 6,893940 6,892880 6,892820 6,892100 6,892100 6,889070 Dkr 7,865270 7,866700 7,868260 7,869410 7,869410 7,871470 £Irl 0,767303 0,768142 0,768240 0,768846 0,768846 0,770102 £ 0,701969 0,704824 0,707302 0,709600 0,709600 0,715570 Lit 1 541,14 1 539,99 1 539,77 1 540,78 1 540,78 1 544,24 Dr 203,62300 205,68900 207,89900 209,31100 209,31100 214,84900 Esc 182,76200 183,12700 183,85300 184,79900 184,79900 187,58300 Pta 128,83900 129,33500 129,76500 130,17800 130,17^)0 131,38900